Exhibit 10.30

HUNTINGTON INGALLS INDUSTRIES, INC.
TERMS AND CONDITIONS APPLICABLE TO
NON-EMPLOYEE DIRECTOR STOCK UNITS
GRANTED UNDER THE 2012 LONG-TERM INCENTIVE STOCK PLAN


These Terms and Conditions (“Terms”) apply to stock units (“Stock Units”)
granted by Huntington Ingalls Industries, Inc. (the “Company”) to its directors
who are not employed by the Company or one of its subsidiaries. The date of
grant of the Stock Units (the “Grant Date”) and the number of Stock Units
applicable to your award are set forth in the electronic stock plan award
recordkeeping system (“Stock Plan System”) maintained by the Company or its
designee. These Terms apply only with respect to the stock units referred to
above that are granted pursuant to the Company’s compensation program for its
directors. If you were granted such stock units, you are referred to as the
“Director” with respect to your award. Capitalized terms are generally defined
in Section 8 below if not otherwise defined herein.
Each Stock Unit represents a right to receive one share of the Company’s Common
Stock, or cash of equivalent value as provided herein. As used herein, the term
“stock unit” means a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the Company’s
Common Stock. The number of Stock Units subject to your award is subject to
adjustment as provided herein. The Stock Unit award is subject to all of the
terms and conditions set forth in these Terms, and is further subject to all of
the terms and conditions of the Plan, as it may be amended from time to time,
and any rules adopted by the Board, as such rules are in effect from time to
time.
1.
Vested Status; Payment of Stock Units.

The Stock Units subject to your award shall be one hundred percent (100%) vested
as of the Grant Date (subject to adjustment as provided in Section 4).
Except as otherwise provided below, all Stock Units shall be paid by the Company
on or within 30 days following the Director’s Separation from Service. The
Company shall pay such Stock Units in either an equivalent number of shares of
Common Stock, or, in the discretion of the Board, in cash or in a combination of
shares of Common Stock and cash. In the event of a cash payment, the amount of
the payment for the Stock Units to be paid in cash (subject to any applicable
tax withholding as provided in Section 5 below) will equal the Fair Market Value
(as defined below) of a share of Common Stock as of the date that such Stock
Units became payable. No fractional shares will be issued.
Notwithstanding anything contained herein to the contrary, if the Director is a
Key Employee as of the Director’s Separation from Service, any payment triggered
by the such Separation from Service shall be made on the first day of the
seventh month following the date of such Separation from Service (or, if
earlier, the date of the Director’s death). For the avoidance of doubt, the
Director shall remain eligible to receive additional credits of Stock Units as
dividend equivalents pursuant to Section 3 during any period of time payment of
the Director’s Stock Units is delayed pursuant to this Section.


2.
Non-Transferability and Other Restrictions.

2.1    Non-Transferability. The award, as well as the Stock Units subject to the
award, are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge.
The foregoing transfer restrictions shall not apply to: (a) transfers to the
Company; or (b) transfers pursuant to a qualified domestic relations order (as
defined in the Code). Notwithstanding the foregoing, the Company may honor any
transfer required pursuant to the terms of a court order in a divorce or similar
domestic relations matter to the extent that such transfer does not adversely
affect the Company’s ability to register the offer and sale of the underlying
shares on a Form S-8 Registration Statement and such transfer is otherwise in
compliance with all applicable legal, regulatory and listing requirements.

1



--------------------------------------------------------------------------------

Exhibit 10.30

2.2    Recoupment of Awards. Any payments or issuances of shares with respect to
the award are subject to recoupment pursuant to the Company’s Policy Regarding
the Recoupment of Certain Performance-Based Compensation Payments as in effect
from time to time, as well as any recoupment or similar provisions of applicable
law, and the Director shall promptly make any reimbursement requested by the
Board pursuant to such policy or applicable law with respect to the award.
Further, the Director agrees, by accepting the award, that the Company and its
affiliates may deduct from any amounts it may owe the Director from time to time
(such as other compensation) to the extent of any amounts the Director is
required to reimburse the Company pursuant to such policy or applicable law with
respect to the award.
3.
Compliance with Laws; No Stockholder Rights Prior to Issuance; Dividend Rights.

3.1    Compliance with Laws. The Company’s obligation to make any payments or
issue any shares with respect to the award is subject to full compliance with
all then applicable requirements of law, the Securities and Exchange Commission
or other regulatory agencies having jurisdiction over the Company and its
shares, and of any exchange upon which stock of the Company may be listed.
3.2    Limitations on Rights Associated with Units. The Director shall not have
the rights and privileges of a stockholder, including without limitation the
right to vote or receive dividends (except as expressly provided in Section
3.3), with respect to any shares which may be issued in respect of the Stock
Units until the date appearing on the certificate(s) for such shares (or, in the
case of shares entered in book entry form, the date that the shares are actually
recorded in such form for the benefit of the Director), if such shares become
deliverable.
3.3    Dividend Equivalent Rights Distributions. Not later than 60 days
following each date that the Company pays an ordinary cash dividend on its
Common Stock (if any), the Company shall credit the Director with an additional
number of Stock Units equal to (i) the per share cash dividend paid by the
Company on its Common Stock on such date, multiplied by (ii) the total number of
Stock Units (including any dividend equivalents previously credited hereunder)
(with such total number adjusted pursuant to Section 4) subject to the Stock
Unit award as of the related dividend payment record date, divided by (iii) the
Fair Market Value of a share of Common Stock on the date of payment of such
dividend. Any Stock Units credited pursuant to the foregoing provisions of this
Section 3.3 shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate. No
crediting of Stock Units shall be made pursuant to this Section 3.3 with respect
to any Stock Units which, as of such record date, have been paid pursuant to
Section 1.
4.
Adjustments.

The Stock Units are subject to adjustment upon the occurrence of events such as
stock splits, stock dividends and other changes in capitalization in accordance
with Section 6(a) of the Plan. In the event of any adjustment, the Company will
give the Director written notice thereof which will set forth the nature of the
adjustment.
5.
Tax Matters.

5.1    Tax Withholding. The Company shall be entitled to require, as a condition
of making any payments or issuing any shares upon payment of the Stock Units,
that the Director or other person entitled to such shares or other payment pay
any sums required to be withheld by federal, state, local or other applicable
tax law with respect to such payment. Alternatively, the Company, in its
discretion, may make such provisions for the withholding of taxes (if any such
withholding is required) as it deems appropriate (including, without limitation,
withholding the taxes due from compensation otherwise payable to the Director or
reducing the number of shares otherwise deliverable with respect to the award
(valued at their then Fair Market Value) by the amount necessary to satisfy any
such withholding obligations at the flat percentage rates applicable to
supplemental wages).
5.2    Transfer Taxes. The Company will pay all federal and state transfer
taxes, if any, and other fees and expenses in connection with the issuance of
shares in connection with the payment of the Stock Units.

2



--------------------------------------------------------------------------------

Exhibit 10.30

5.3    Compliance with Code. The Board shall administer and construe the award,
and may amend the Terms of the award, in a manner designed to comply with the
Code and to avoid adverse tax consequences under Code Section 409A or otherwise.
5.4    Unfunded Arrangement. The right of the Director to receive payment under
the award shall be an unsecured contractual claim against the Company. As such,
neither the Director nor any Successor shall have any rights in or against any
specific assets of the Company based on the award. Awards shall at all times be
considered entirely unfunded for tax purposes.
6.
Board Authority.

The Board has the discretionary authority to determine any questions as to the
date when the Director’s services terminated and the cause of such termination
and to interpret any provision of these Terms, the Stock Plan System, the Plan,
and any other applicable rules. Any action taken by, or inaction of, the Board
relating to or pursuant to these Terms, the Stock Plan System, the Plan, or any
other applicable rules shall be within the absolute discretion of the Board and
shall be conclusive and binding on all persons.
7.
Plan; Amendment.

The Stock Units are governed by, and the Director’s rights are subject to, all
of the terms and conditions of the Plan and any other rules adopted by the
Board, as the foregoing may be amended from time to time. The Director shall
have no rights with respect to any amendment of these Terms or the Plan unless
such amendment is in writing and signed by a duly authorized officer of the
Company. In the event of a conflict between the provisions of the Stock Plan
System and the provisions of these Terms and/or the Plan, the provisions of
these Terms and/or the Plan, as applicable, shall govern.
8.
Definitions.

Whenever used in these Terms, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
“Affiliated Company” means the Company and other entity related to the Company
under the rules of Code Section 414.
“Board” means the Board of Directors of the Company, excluding any members who
are employees of the Company or its subsidiaries.
“Code” means the United States Internal Revenue Code of 1986, as amended.


“Common Stock” means the Company’s common stock.


“Fair Market Value” is used as defined in the
Plan; provided, however, the Board in determining such Fair Market Value for
purposes of the award may utilize such other exchange, market, or listing as it
deems appropriate.


“Key Employee” means an employee treated as a “specified employee” under Code
Section 409A(a)(2)(B)(i) of the Company or an Affiliated Company (i.e., a key
employee (as defined in Code Section 416(i) without regard to paragraph (5)
thereof)) if the Company’s or an Affiliated Company’s stock is publicly traded
on an established securities market or otherwise. The Company shall determine in
accordance with a uniform Company policy which participants are Key Employees as
of each December 31 in accordance with IRS regulations or other guidance under
Code Section 409A, provided that in determining the compensation of individuals
for this purpose, the definition of compensation in Treas. Reg. §
1.415(c)-2(d)(3) shall be used. Such determination shall be effective for the
12-month period commencing on April 1 of the following year.


“Plan” means the Huntington Ingalls Industries, Inc. [__] Long-Term Incentive
Stock Plan, as it may be amended from time to time.
 

3



--------------------------------------------------------------------------------

Exhibit 10.30

“Separation from Service” means a “separation from service” within the meaning
of Code Section 409A (which Separation from Service generally will occur on the
date the Director ceases to be a member of the Board).


“Successor” means the person acquiring a Director’s rights to a grant under the
Plan by will or by the laws of descent or distribution.



4

